Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10849130.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baghel (US 20190268918).
With respect to independent claims: 
Regarding claim(s) 1/13/16, Baghel teaches A method for a first apparatus ([Fig.4], UE 115) to perform ([0074], “upon receiving the grant using LTE resources, the UE may be configured to interpret that the LTE grant for sidelink communicated is provided as “K” milliseconds away from the beginning of the millisecond in which the DCI is received.”) long-term evolution (LTE) sidelink (SL) communication ([0074], “sidelink communication using LTE resources.”) based on downlink control information (DCI) ([0074], ““K” milliseconds away from the beginning of the millisecond in which the DCI is received.”), the method comprising: 
receiving DCI ([0074], “DCI is received”) from a new radio (NR) base station ([Fig.4 and 0077], base station 105 may be a “gNB,” wherein the gNB is a NR BS.) through a physical downlink control channel (PDCCH) ([0064], “the base station may be configured to allocate the physical resources using PDCCH signaling and a Downlink Control Indicator (DCI). More specifically, the DCI may be configured to indicate time and frequency resources for performing vehicle-based sidelink communications.”); 
obtaining ([0074], “the UE may determine a location of the LTE grant using the “K” value indicated in the RRC message. For example, upon receiving the grant using LTE resources, the UE may be configured to interpret that the LTE grant for sidelink communicated is provided as “K” milliseconds away from the beginning of the millisecond in which the DCI is received.”) a first timing offset ([0074], K value) based on the DCI ([0074], ““K” milliseconds away from the beginning of the millisecond in which the DCI is received.”); and 
performing LTE SL communication based on the first timing offset ([0070], “the base station may be configured to include within the response, a carrier frequency of a sidelink operation using LTE resources and a “K” value for the grants for sidelink communication.”), 
wherein the first timing offset ([0124 and 0074], K value) is determined by the NR base station based on user equipment (UE) capability information ([Fig.4], since the UE requests resources for sidelink operation, so the UE is capable of performing LTE SL communication.) of the first apparatus (UE) related to the LTE SL communication ([Fig.4, step 420 and 0124], “when the UE 115-b requests LTE resources for performing sidelink communications, the base station 105-b may be configured to include a carrier frequency of a sidelink operation using LTE resources and a “K” value for the grants for sidelink communication.”).
 
With respect to dependent claims:
Regarding claim(s) 7, Baghel teaches wherein the LTE SL communication is performed based on information on LTE SL communication comprised in the DCI ([0072], “the UE may receive a DCI and may identify the allocated grant based on the DCI.”).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411